FRICK, J.
(dissenting). It is with some hesitancy, even reluctance, that I enter upon the task of writing a separate opinion in this case. In view, however, that the case is one of more than ordinary importance, in that it involves the construction and application of statutes, questions of procedure and of a jurisdictional nature, I have felt constrained to state my views in my own way.
In view, however, of the many difficulties that arise in this ease to which I shall hereinafter refer, I am compelled to go into at least some of the questions more or less in detail.
With these observations in mind, I first proceed to determine the nature of the proceeding and the character and extent of the relief that this court has power to grant in a proceeding of this nature.
This proceeding is based upon our statute (Comp. Laws Utah 1917, § 7377) which, so far as material, provides that in proceedings of this character the writ may be granted by this court—
“■when an inferior tribunal, board, or officer exercising judicial junctions has exceeded the jurisdiction of such tribunal, board, or officer, and there is no appeal, nor, in the judgment of the court * * * any plain, speedy, and adequate remedy.” (Italics mine.)
Here we have a clear and unequivocal statement respecting the character of the acts that may be reviewed by this court in a proceeding of this nature.
Our statute, as has repeatedly been held by this court, merely defines certiorari as it was known at common law. Moreover, our statute is taken from the California statute upon the same subject, and the Supreme Court of that state has very frequently held that the certiorari proceeding defined in the California statute is the same as at common law. *315In Central Pac. R. Co. v. Placer Co., 46 Cal. 670, the Supreme Court of California, in discussing the nature of the proceeding and what may be reviewed, said:
“It has been, settled by a long series of decisions in this state that a writ of certiorari brings up for review only the question whether the inferior officer, court, or tribunal, has exceeded its jurisdiction, and cannot be used as a mere writ for the correction of mistakes either in law or fact, committed by the inferior tribunal within the limits of its jurisdiction.”
In Will v. Sinkwitz, 39 Cal. 570, the court said:
“At common law the writ of certiorari determines nothing hut the jurisdiction, as the review never extended to the merits. * * * ‘Our statute is affirmatory of the common law.’ (People ex rel. Whitney v. S. F. F. D., 14 Cal. 479.)”
To the same effect are Buckley v. Superior Court, 96 Cal. 119, 31 Pac. 8, and Sherer v. Superior Court, 96 Cal. 653, 31 Pac. 565. It is not necessary to refer to more of the numerous decisions of the California court.
It has also frequently been held that only those acts which are judicial in their nature are subject to review under the California statute. In view of the language of our statute, no citation of authority seems necessary on that point.
The office of the writ of certiorari at common law is perhaps as well stated as anywhere in 1 Bailey on Habeas Corpus, Certiorari, etc., in section 171, p. 661. The author there says:
“It is a well-settled principle that the common-law writ of cer-tiorari issues to review only decisions of inferior judicial or quasi judicial tribunals.”
The nature of the acts that may be reviewed in a proceeding of this kind is therefore clearly defined, and the court cannot well err in fallowing the provisions of the statute.
The nest question is the nature or extent of the review. Referring again to our statutes (Comp. Laws Utah 1917, § 7383) it is there provided:
“The review upon this writ cannot he extended further than to determine whether the inferior tribunal, board, or officer has regularly pursued the authority of such tribunal, board, or officer.”
That section is a verbatim copy of the California statute, which has also frequently been referred to by the California *316Supreme Court. In Will v. Sinkwitz, supra, the court beld that the only power the court possessed was either to affirm or to annul the judgment or acts which are the subject of review, and that under the foregoing statute the court cannot grant any other relief except to affirm or annul the acts or proceedings complained of. Our statute, therefore, not only defines the nature of the acts that may be reviewed, but it also fixes the limits or extent of the relief that may be granted by the court issuing the writ of certiorari. In view of these facts it is utterly useless and foreign to the question to be decided to cite the decisions of other courts which are based upon statutes which differ from our own. A mere cursory examination of the statutes of the different states will disclose that while there is a similarity among them they nevertheless frequently différ, in that the powers of the courts •with respect to what acts may be reviewed and the extent of the relief that may be granted are in some enlarged while in others they are restricted when compared with the powers that existed at common law. Indeed, in some states the common-law writ of certiorari has been entirely abrogated, while in others the writ of review exists by virtue of constitutional provisions only.
From the foregoing it may safely be asserted/that each and every act complained of by the plaintiffs in this proceeding is entirely ministerial in its nature and effect, and hence is not the subject of review under a writ of certiorari. There is certainly nothing in anything that the clerk of the Salt Lake City Board of Education is required to do either under section 4674 or section 4675, both of which are set forth at large in the prevailing opinion and to which I refer, that constitutes either a judicial or a quasi judicial act. Nor is there anything judicial or quasi judicial that the state superintendent of public instruction and the other state officers, who are parties to this proceeding, are required to do under section 4518, in which section the duties of the foregoing officers with respect to making the apportionment of the school funds here in question are defined. .The acts complained of being entirely ministerial, therefore, this court, under our statute *317which. I have quoted, is powerless to grant the relief prayed for in this proceeding.
As I understand the purport of the prevailing opinion, however, the relief granted is not based upon the statute, but is based upon the statements of defendants’ counsel. In the opinion, after stating that the defendants had interposed a motion to quash the writ of certiorari which had been issued, upon the ground that the acts complained of were not properly subject to review in a certiorari proceeding, the prevailing opinion contains the following statement:
“The defendants, however, at the hearing of the cause, in view of the public interests involved, expressly waived their objection to the form, of the action and consented that the case might be determined on its merits.”
While I entertain the highest respect for the judgment and ability of my associates, and for their constant and unyielding efforts to arrive at just conclusions, and to grant the relief only which is within the power of this court to grant, yet, in view of the law to which I have hereinbefore referred and the conceded facts and circumstances of this case as the same are made to appear from the record, I confess that the foregoing statement is somewhat confusing to me. No doubt it frequently occurs that a party waives irregularities and other matters not of substance and consents that the court may proceed to determine the issues of substance upon their merits — that is, upon the law applicable to such issues. It may also be that in a court of original jurisdiction the parties to a proceeding may waive the form of the action or proceeding entirely — that is, they may consent that a purely legal proceeding may be converted into an equitable one and vice versa, and, under such circumstances, the court having general original jurisdiction may proceed to determine all the issues, whether of law or fact, and may grant any relief authorized by law and justified by the facts ¿conceded or found. This court has very limited original jurisdiction, albeit its appellate jurisdiction is coextensive with that of our courts of general original jurisdiction. True, this court has original jurisdiction to issue writs of certiorari and the other writs defined in the Constitution, but, as I have pointed out, its *318powers with respect to the character or nature of the acts that may be reviewed, and the extent of the relief that may be granted in those proceedings, are, nevertheless, limited. When, therefore, a party who has moved to* quash a writ of certiorari upon the ground that it was improvidently issued for the reason that the acts complained of are not properly reviewable in such proceeding, such party does not, and cannot, confer jurisdiction upon this court to convert the proceeding into an equitable one or to authorize this court to grant relief it could not otherwise grant.
In my judgment the effect of waiving a motion to quash and in consenting that the court may proceed to the merits merely authorizes the court to dispose of the matter in accordance with the law applicable to such proceeding. In other words, by such a 'waiver this court is not given the power to convert purely ministerial acts into judicial ones, but the court is relieved from passing upon purely technical questions. If, therefore, the acts are nevertheless purely ministerial, the court cannot grant relief for the simple reason that the law has withheld the power to do so. The court has no jurisdiction of such acts, and the parties cannot confer it by consent.
True, a party may concede a certain act to be judicial, and thus may waive the question of whether it is or not, but jurisdiction cannot be conferred upon this court by consent so that it may grant relief with respect to acts that are confessedly and beyond all question ministerial, and hence must be so declared as matter of law. In view, therefore, of the indisputable nature of the acts involved in this proceeding, I am clearly of the opinion that this court exceeded its powers in granting the relief as it is stated in the prevailing opinion.
If it be assumed, however, that this court had the power to convert the certiorari proceeding into one for a writ of mandate, yet the power to do so as attempted by the majority of the court is, in my judgment, still wanting. In view that a mandamus proceeding is entirely different in its nature, effect, and procedure from one in certiorari, a court can convert the latter into the former only under peculiar circumstances. As I view it a court cannot convert a certiorari pro-*319eeeding into one for a writ of mandate merely because, in tbe certiorari proceeding, the party has waived all technical matters and has consented that the court may proceed to the merits. No doubt a court may do so when, as in the case of Hoffman v. Lewis, 31 Utah, 179, 87 Pac. 167, both parties request that the case be considered as one for a writ of mandate and where, as in that ease, all the facts are conceded and upon their face disclose that mandate is the only proper remedy, and where, as there, there is but one issue of law. Merrill on Mandamus, § 36; Ketchum Coal Co. v. District Court, 48 Utah, 342, 159 Pac. 737, 4 A. L. R. 619.
If, however, that question be also waived, still this court, in my judgment, has nevertheless transcended its powers for the following, among other, reasons: A mere cursory reading of sections 4674 and 4675, both of which are set forth at large in the majority opinion, certainly shows that all of the provisions contained therein are in their nature directory; that they necessarily belong to that class of statutes which by all courts are held to be directory merely. The rule with respect to when a statute is directory or otherwise is tersely, clearly and correctly stated in 2 Lewis, Sutherland’s Stat. Const. § 618, in the following words:
“Statutes directing the mode of proceeding by public officers are directory, and are not to be regarded as essential to tbe validity of tbe proceedings themselves unless so declared in the statutes.”
Many illustrations are there given, and the reasons for the rule are fully stated. No other rule is permissible if our governments, either local or general, are to function and prevail.
By what is said is not meant that officers may entirely disregard the provisions of the statute in discharging their ministerial duties, but what is meant is that the mere fact that the precise method of procedure stated in the statute is not followed, such departure is not fatal, and that the action taken by the officers or conclusion reached by them, as the case may be, stands and must be obeyed until it is assailed in a proper proceeding and set aside by a court of competent jurisdiction.
The real purpose of sections 4674 and 4675 is not merely to *320take tbe census of children between the ages of 6 and 18 years in a particular city or district, but the ultimate purpose is to obtain a proper basis for the distribution of certain funds so that all the children of the state may receive their just proportion and may be equally benefited. It is therefore of more importance that the correct or true number of children be ascertained than that the number be ascertained in a particular manner or by a particular method, so long as the spirit and purpose of the statute are carried into effect. The Supreme Court of Kentucky, in the case of Louisville School Board v. Supt. of Public Instruction, 102 Ky. 397, 43 S. W. 720, in passing upon a statute similar to ours, states the question tersely and correctly in the following words:
“Tiie chief purpose in view was to declare each county entitled annually to a share of the fund in proportion to the number of pupil children living therein. The exact manner of ascertaining the number was not the subject-matter in view.”
True, our statute provides for a house to house canvass, and I cheerfully concede that ultimately that method of taking the school census must be held to prevail, where some other method has been followed and the result is properly challenged in a proper proceeding. I most respectfully insist, however, that when the clerk of the school board has certified the number of children as required by the statute his certificate must stand until it is assailed in a proper proceeding and set aside by the court. It appears from the record in this case that pursuant to the provisions of section 4674 the state superintendent prescribed a form of certificate or report which was adopted and followed by the clerk in this case. The certificate forwarded to the state superintendent by the clerk is as follows:
“State of Utah, County of Salt Lake — ss.:
“Geo. King, being duly sworn, says that he is the clerk of the hoard of education of Salt Lake City school district, and that the foregoing report, showing the number of school age residing in said district to he 16577 hoys and 16725 girls, is true and correct.
“[Signed] Geo. King, Clerk.
“Subscribed and sworn to before me this 26th day of December, 1922.
“[Signed] Kathryn B. Scribner,
“[Seal.] Notary Public.”
*321It is, however, disclosed by the record certified to this court that in examining the lists of the enumerators that were appointed to take the school census it was discovered that those lists not only fell far short of the number of children residing in Salt Lake City district the preceding year, but that a large number of children that were in actual attendance in the Salt Lake City schools were entirely omitted from those lists. As I read and understand the majority opinión it is stated that if, upon discovering the discrepancy just referred to, the board of education of Salt Lake City and its clerk had directed the census enumerators to make a recanvass and to supply and correct the omissions, it would have been lawful to do so; at least that that method would not have vitiated the result obtained in that way. In that conclusion I unhesitatingly concur, and it is to be regretted that the omissions from the lists were not corrected in that way. In this case, however, the record also discloses that, in view of the very gross discrepancies in the lists of the enumerators, the board of education and the clerk took the matter up with the state superintendent, who in turn • counseled with the Attorney General of the state, and after a full consideration of the matter the additions and corrections were made by taking into account all of the children enrolled and attending the public schools of Salt Lake City, and the clerk in a supplementary certificate certified that the corrected enumerations contained no children that were not actually residents of Salt Lake City between October 15 and 31, 1922. That statement is not disputed by the plaintiffs except in this way: They insist that they do not know whether it is correct or otherwise and that the only means they have of determining the true number of children in Salt Lake City is by reference to the enumerators’ lists in which the number that was actually returned is given as 28,264, while in the corrected list the number is stated to be 33,302, which latter number was certified to the state superintendent.
In this connection I feel impelled to state here that the record in this case shows beyond a shadow of a doubt (1) that the board of education of Salt Lake City did depart from the statutory method in determining the number of children be*322tween the ages of 6 and 18 years who actually reside in Salt Lake . City, but ascertained that number by pursuing the method hereinbefore stated; (2) that in doing that the board and its clerk acted in the utmost good faith, and they all believed that they were simply complying with the object and purpose of the statute in ascertaining the actual number of children of school age who reside in said city; (3) that it is possible that the actual number of children" of school age may have been less than the number certified to by the clerk; and (4) that it is beyond any dispute whatever that the number of children of school age shown by enumerators’ lists falls far short of the actual number of children of that age who resided in Salt Lake between the 15th and 31st days of October, 1922. In view, however, that these facts did not appear on the face of the certificate of the clerk which was forwarded to the state superintendent and upon which he made the apportionment, he was not only justified in making, but he was required to make, the apportionment in accordance with the certificate and could have been compelled to do so. That is precisely what is held in all the cases referred to in the majority opinion. In those cases the official for whose guidance the certificates there in question were made refused to follow them but insisted that the certificates were not true in certain particulars, among other things that the number of children certified was in excess of the actual number in the district or city, and hence he refused to make the report required by the statute. A writ of mandate requiring him to report to the state superintendent in accordance with the certificate of school trustees was issued, and it was held that the county superintendent had no power to go behind the certificate of the trustees, but must comply therewith. Here, in this case, however the certificate is held to have been no protection to the state superintendent. The opinion just referred to is relied on by my associates as being decisive of the question at issue in this case. I most respectfully submit that the decision in that case not only does not support the conclusions of my associates, but is in direct conflict therewith for this reason: In this case the apportionment that was made by the state superintendent is held to be illegal, *323although under the decision of the Indiana Supreme Court, which is relied on and quoted from, it is held that the officer to whom the certificate is made must obey it. And that is the gist of all the decisions in the cases that are cited.
Then again, as I have already pointed out, the acts of the state superintendent and of all the state officers who are made defendants, including the acts of the clerk in making the certificate, are all ministeiúal and nonjudicial, and hence cannot be reviewed in a certiorari proceeding.
It is, however, stated in the opinion that no distinction is perceived between the mandamus and a certiorari proceeding. That statement, in my judgment, is made inadvertently on the part of the writer of the majority opinion. A mandamus proceeding is vastly different from a certiorari proceeding in that the scope of the inquiry in the former proceeding is much greater than in the latter. In a mandamus proceeding various defenses may be set up in the answer or return of the defendant, and under-our statute he may lie eutitied to a jury trial in case there is dispute respecting the facts. Then again, the defendant may plead any legal excuse that he may have why he should not be required to act as demanded, even to the extent of pleading extraneous facts. The officer “may move to quash the writ, or may demur to ir, or make a return denying the facts stated therein, or set up new matter constituting a defense.” Merrill on Mandamus, § 267. He may also set up several defenses if not inconsistent. Td. § 277. In a certiorari proceeding, however, nothing can be certified or examined into except the record of the proceeding, and no extraneous matter or excuse is permitted. This shows how .extremely unjust and unfair it may be to an officer executing the law to attempt to convert a certiorari proceeding into one of mandate.
If it be assumed, horvever, that this court is authorized to convert the certiorari proceeding into one of mandamus, yet I must respectfully submit that the judgment of this court is, nevertheless, unauthorized, for the reason that if this proceeding shall now be treated as one in mandamus, then the court was powerless to undo what had been done. The writ of mandate is to compel action, not to undo what has been *324done. That is elementary doctrine. The certificate emanating from the board of education could, therefore, not be annulled in a mandamus proceeding. It could, however, be annulled if it were a judicial or quasi judicial act in a certio-rari proceeding. In order, therefore, to annul the certificate, this court must have proceeded upon the theory that this is a proceeding in certiorari, albeit the act annulled is merely a ministerial act. In so far, therefore, as the judgment grants relief beyond the mere annulment of the clerk’s certifieace, it, for the reasons hereinbefore stated, transcends the powers of this court in a certiorari proceeding, and hence cannot be justified upon that ground.
Let me again concede that this court may convert one special proceeding into another special proceeding in order to accomplish its purpose, yet I again humbly protest that the judgment outlined in the majority opinion as it now stands falls far short of reflecting justice in the premises. As I have pointed out, the real object or purpose of the statute is to obtain a proper and correct basis for the apportionment of the public school funds for the benefit of all the children of school age in the state. I think I have also shown, beyond a reasonable doubt, if not demonstrated to an absolute certainty, that there are many more children of school age in Salt Lake City than the number that was returned in the lists of the census enumerators. From the record certified to this court in this ease it is quite as certain that the number of children of school age is in excess of the number that was returned by the enumerators as it is that the board of education and its clerk departed from the precise method prescribed in the statute for ascertaining the number of children of school age. Notwithstanding that, the error of the board of education and its clerk is condemned while the equally patent error of the enumerators, and one that is a far more prejudicial error, is upheld, and no opportunity is afforded to the defendants to correct the error.
In this connection let me again state that I have not the slightest inclination to criticize my associates for attempting to adjust the whole matter in one proceeding. All that I insist upon is that if that be done it be done in a way so as to *325reflect justice to all concerned and so as to effectuate the real purpose of the apportionment statute. What I protest against is that in this case this court has adopted the rule of the modem philanthropist who, wittingly or unwittingly, takes or withholds from one to give to another, although the recipient is no more entitled to the gift than is the victim from whom it was taken. In short, what I contend for is this, that, inasmuch as this court has undertaken the task of disposing of the controversy between plaintiffs and the defendants, it should have taken such action as would result in complete justice to all concerned. The children of Salt Lake City should not suffer, nor should the city’s taxpayers be penalized merely because a mistake has been made in the precise method of ascertaining the exact number of children of school age residing within the city.
If this court, therefore, has come to the conclusion that by reason of the error of the defendants it had the power to annul what are confessedly purely ministerial acts in this proceeding, and if it ha's arrived at the further conclusion that it can grant different kinds of relief in this proceeding, then again I respectfully submit that the court should have entered a judgment which would result in complete justice as nearly as that can be done. As I view it, that could easily have been accomplished by merely annulling the clerk’s certificate, and after doing so requiring the board of education of Salt Lake City to correct the incomplete and incorrect enumerators’ lists by requiring the enumerators to complete the house to house canvass and to add to their lists all the children of school age residing in Salt Lake City between the 15th and 31st days of October, 1922.
I further protest because what is required of the Salt Lake City board of education, and especially from the clerk of that' board, is under the undisputed facts, an impossibility. What the statute provides is that the clerk “shall make out and forward to the state superintendent a statement showing the number of children of school age residing in the district,” etc. The judgment of this court, however, requires him to make a “true statement of the school population of said district in accordance with the enumeration made by the enu*326merators of said district. ’ ’ Now, as I Rave shown, nothing is more clearly demonstrated by the record certified to this court than that the enumerators did not list all of the children of school age residing in Salt Lake City between October 15 and 31, 1922. How, then, is it possible for the clerk to make a true statement respecting the number of children if he is required t,o do that “in accordance with the enumeration made by the enumerators ’ ’ ? Such a statement would manifestly be untrue. That is why the certificate could not be made in accordance with the enumeration made by the enumerators in the first instance. The clerk has personal and positive knowledge of such untruthfulness, and yet he is required to certify to what is manifestly untrue. Moreover, the state superintendent has required the clerk’s statement to be made under oath. I cannot understand how the clerk can make a truthful statement and make oath thereto if he is required to make the statement from lists that are confessedly incorrect and incomplete, and thus do not reflect the truth. If, then, the clerk complies with the judgment of this court he must certify to that which he knows to be false, while if he fails to do so he is punishable for contempt.
"While I am powerless to aid him in that regard, I may, nevertheless, be permitted to point out the dilemma that he is forced into. All this may be avoided by following the course I have hereinbefore suggested.
Nor is there any valid reason why such a course should not be followed. Certainly, if this court has the power to' correct one error it must be equally potent to correct another relating to the same subject-matter.
In State v. Wedge, 27 Nev. 61, 72 Pac. 817, a question similar to the one raised in this case was before the court. That was a mandamus proceeding requiring the county superintendent to certify or report in accordance with the report of the school tru'stees of a certain district respecting the' number of school children within the district. The county superintendent refused to do so, and in answer to the writ of mandate set up certain defenses, among which was that the true number of children had not been reported by the trustees. "While the court held his answer as framed insufficient on *327demurrer, yet it did not foreclose the case by refusing the county superintendent the right to correct the error, if one in fact existed, in making the enumeration. In the course of the opinion the court said:
“But if respondent [the county superintendent] should desire to file amended and supplemental answer, and to supply the deficiencies in the insufficient answer hy alleging a new school census marshal's report, showing the number of census children in De Lamar district on the 1st day of May, 1902, provided respondent in the meantime sees proper to have such new report made, and also any other matter respondent may desire to set up in answer or in supplemental answer to relators’ petition,” etc. (Italics mine.) ,
It may, however, be argued that too long a time has elapsed since the making of the enumerators’ lists to permit a new census report to be made by them. That contention, to my mind, is wholly without merit. The Nevada decision just referred to was rendered on June 19, 1903, while the new report referred to in the opinion was to be made as of May 1, 1902, or more than a year prior to the time the decision was rendered. As already pointed out, however, the statute respecting time is merely directory and there is no legal or any other valid reason why the errors of the enumerators should not be corrected and their lists made to speak the truth, as nearly as that may be done under the circumstances.
If the defendants had acted fraudulently, or had prevented an earlier correction, there might be some justification in depriving them of the right to make the correction so far as they are personally concerned, but there still would be no justification in doing that so far as the school children’s rights are concerned. The defendants could, however, not have made the correction until their report and actions were assailed by the plaintiffs. That has been done only very recently. The correction by the enumerators may, however, be made within a comparatively short time, and the apportionment may thus be made in accordance with the truth, and every child in the state of Utah will then receive the proportion of the public funds intended for its benefit, and no one will or can be injured.
In conclusion I desire to state that, owing to the demands *328that are made upon me in discharging my duties, I have not been able to condense what I have said as under different circumstances I might have done. I also desire to state that I have gone into the matters hereinbefore referred to at some length for the sole purpose of demonstrating the difficulties that courts meet in attempting to reflect justice by departing from known and established rules of procedure.
In my judgment, for the reasons hereinbefore stated, the judgment of the majority in this case should not be permitted to prevail, but it should be modified so as to permit the errors to be corrected and the apportionment made in accordance with the true number of children of school age residing in the Salt Lake City school district between the ages and the times hereinbefore stated, and when that is done the apportionment for the entire year should be adjusted to conform to the actual facts.